            Case 1:12-cv-01224-JDB Document 92 Filed 06/26/20 Page 1 of 1

                 SUnited States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 14-7124                                                  September Term, 2019
                                                                            1:12-cv-01224-JDB
                                                                            1:08-cv-01349-JDB
                                                                            1:08-cv-01361-JDB
                                                                            1:08-cv-01380-JDB
                                                        Filed On: June 26, 2020
Monicah Okoba Opati, in her own right, As
Executrix of the Estate of Caroline Setla Opti,
Deceased, et al.,

               Appellees

       v.

Republic of Sudan and Ministry of the Interior
of the Republic of the Sudan,

               Appellants

Islamic Republic of Iran and Iranian Ministry
of Information and Security,

               Appellees

------------------------------
Consolidated with 14-7125, 14-7127, 14-7128,
16-7044, 16-7048,16-7050, 16-7052




                                         ORDER

      It is ORDERED, on the court's own motion, that the court's mandate issued on
June 26, 2019, in consolidated case nos. 14-7124, 14-7125, 14-7127, 14-7128, 16-7044,
16-7048, 16-7050, and 16-7052, be recalled.

        The Clerk of the United States District Court for the District of Columbia is
requested to return the mandate forthwith to the United States Court of Appeals for the
District of Columbia Circuit.


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk
